DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions on pages 7-9 that controlling the frequency of the transducers would not change the power of the transducers. Citing Applicant’s specification at Page 4 lines 25-28 states “The power to each individual transducer is typically provided as pulsed power, and the time averaged power to a transducer can be controlled by controlling the pulse amplitude, pulse width (i.e. duty cycle) and pulse repetition frequency.” Also Page 16, lines 26-29  states “In a touch detection resolution mode, it may be sufficient to activate only one transducer to transmitting a signal at a sufficiently low repetition frequency of about 10Hz in order to detect if a finger is touching the surface, thereby enabling an idle mode with a low power consumption.” These two paragraphs acknowledge that there is a correlation between frequency and power, i.e. at a low frequency low power is required. Therefore it would be reasonable to conclude that when changing the frequencies of Ganti that the power levels will be changed in turn. 	Further applicant states in Page 4 lines 25-28 cited above and page 8 of the Remarks that “a higher power leads to a larger amplitude of the generated acoustic signal. which in turn leads to a stronger acoustic response in the interaction signal. Ganti teaches in p[0056] controlling the frequency, amplitude and phase of the transmitted waves from PMUT elements. Thus it would be reasonable to conclude that when needing to alter the amplitude of the signal than it would need a power level change..
Applicant’s arguments with respect to claim(s) 1 and 14 and “wherein the ultrasonic transducers are non-overlapping with an active sensing area of the fingerprint sensing system” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-6, 9, 10, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganti et al (2015/0169136) (herein “Ganti”) in view of CHUNG et al (2015/0189136) (herein “CHUNG”) and further in view of Karagoz et al. “Improving image quality of diagnostic ultrasound by using the safe use time model with the dynamic safety factor and the effect of the exposure time on the image quality. Ultrasonics. 2012 Jan;52(1):93-102. doi: 10.1016/j.ultras.2011.06.015. Epub 2011 Jul 5. PMID: 21783221. https://pubmed.ncbi.nlm.nih.gov/21783221/” (herein “Karagoz”).	In regards to claims 1 and 14, Ganti teaches a method for controlling (See; Fig. 1 and p[0043] for control system 110) a plurality of ultrasonic transducers in a fingerprint sensing system (See; p[0036]-p[0037] for PMUT elements in a fingerprint imaging system), the fingerprint sensing system comprising a cover plate having a sensing surface configured to be touched by a finger (See; p[0048] where the display device 40 may be capable of detecting touch, fingerprint, etc. from an object such as a finger placed on the surface of the display device 40), and a plurality of ultrasonic transducers located at the periphery of the cover plate (See; p[0041] where alternatively or additionally a portion of the PMUT array 105 may be disposed in a peripheral area outside of the active display area), wherein the plurality of ultrasonic transducers are configured to transmit an acoustic signal propagating in the cover plate (See; p[0038] where the PMUT array may be capable of transmitting ultrasonic signals through at least a portion of an array of display pixels), receive an ultrasonic signal having interacted with an object in contact with the sensing surface, and to determine properties of the object based on the received ultrasonic signal (See; p[0040] where the PMUT elements may be used as ultrasonic receivers, configured to detect ultrasonic waves that may be received after being reflected from an object on the surface of the display); the method comprising: in response to a first input, controlling the plurality of transducers such that at least a portion of the sensing surface has a first feature detection resolution; and in See; Figs. 7A-F, p[0048], p[0052], p[0056] and p[0087]-p[0094] where the control system 110 may be capable of determining whether to operate at least a portion of the PMUT array 105 in the high-frequency mode, the low-frequency mode or the medium-frequency mode where when operating in the high frequency mode the display device may be capable of imaging at a relatively higher resolution. Controlling the frequency, amplitude and phase of the transmitted waves from PMUT elements). Ganti fails to explicitly teach wherein the ultrasonic transducers are non-overlapping with an active sensing area of the fingerprint sensing system.	However, CHUNG teaches wherein the ultrasonic transducers are non-overlapping with an active sensing area of the fingerprint sensing system (See; Figs. 4, 6A, p[0041], p[0044] for side mounted ultrasonic transducers 320 which do not overlap with the active sensing area). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganti to use side mounted ultrasonic transducers such as CHUNG so as to more easily hide the transducers underneath the device’s bezel and reduce overall device thickness. 	Ganti further fails to explicitly teach controlling the power level of the plurality of transducers. However, citing Applicant’s specification at Page 4 lines 25-28 states “The power to each individual transducer is typically provided as pulsed power, and the time averaged power to a transducer can be controlled by controlling the pulse amplitude, pulse width (i.e. duty cycle) and pulse repetition frequency.” Also Page 16, lines 26-29  states “In a touch detection resolution mode, it may be sufficient to activate only one transducer to transmitting a signal at a sufficiently low repetition frequency of about 10Hz in order to detect if a finger is touching the surface, thereby enabling an idle mode with a low power consumption.” These two paragraphs acknowledge that there is a correlation between frequency and power, i.e. at a low frequency low power is required. Therefore it would be reasonable to amplitude and phase of the transmitted waves from PMUT elements. Thus it would be reasonable to conclude that when needing to alter the amplitude of the signal than it would need a power level change. For the sake of compact prosecution a new reference is introduced.	However, Karagoz teaches controlling the power level of a plurality of ultrasonic transducers to achieve varying resolutions (See; Abstract “Resolution and penetration are primary criteria for image quality of diagnostic ultrasound. In theory (and usually in practice), the maximum depth of imaging in a tissue increases as power (pressure) is increased. Alternatively, at a particular effective penetration, an increased power may be used to allow a higher ultrasound frequency for higher resolution and tissue contrast”). Thus Karagoz teaches as power is increased a higher frequency is allowed which allows for a higher resolution.  	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganti to control the power levels to be either increased so as to allow a higher ultrasonic frequency to achieve a higher resolution image and tissue contrast or decreased so as to reduce ultrasonic frequency, achieving a lower resolution image but achieving power savings. 	In regards to claim 2, Ganti teaches wherein controlling the plurality of ultrasonic transducers comprises controlling each of the transducers to be in an on-state or in an off-state (See; p[0056] for utilizing selected PMUT elements, controlling frequency amplitude and phase of the targeted PMUT elements and only utilizing the needed PMUT elements to save battery life).See; p[0056] for utilizing selected PMUT elements, controlling frequency amplitude and phase of the targeted PMUT elements and only utilizing the needed PMUT elements to save battery life). Further Karagoz teaches controlling the power level of a plurality of ultrasonic transducers to achieve varying resolutions (See; Abstract “Resolution and penetration are primary criteria for image quality of diagnostic ultrasound. In theory (and usually in practice), the maximum depth of imaging in a tissue increases as power (pressure) is increased. Alternatively, at a particular effective penetration, an increased power may be used to allow a higher ultrasound frequency for higher resolution and tissue contrast”). Thus Karagoz teaches as power is increased a higher frequency is allowed which allows for a higher resolution.  	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganti to control the power levels to be either increased so as to allow a higher ultrasonic frequency to achieve a higher resolution image and tissue contrast or decreased so as to reduce ultrasonic frequency, achieving a lower resolution image but achieving power savings.	In regards to claim 4, Ganti teaches wherein the first feature detection resolution and the second feature detection resolution are selected from a group of predetermined feature detection resolutions comprising: a touch detection resolution mode, a low resolution fingerprint detection mode, a high resolution fingerprint detection mode, and an enrolment mode (See; p[0037] and p[0077] for different detection modes).	In regards to claim 5, Ganti teaches wherein the first input and/or the second input is a command to form an area of the sensing surface having a resolution selected from the group of See; p[0037] and p[0077] where an area is implicitly formed).	In regards to claim 6, Ganti teaches wherein the first input and/or the second input is generated by the detection of an object touching the sensing surface (See; p[0048] where the display device 40 may be capable of detecting touch, fingerprint, etc. from an object such as a finger placed on the surface of the display device 40).	In regards to claim 9, Ganti teaches controlling the plurality of ultrasonic transducers such that active transducers form a non-uniform distribution around the circumference of the cover plate (See; Fig. 7C).	In regards to claims 10 and 17, Ganti teaches wherein the cover plate is a cover glass of a display panel (See; p[0017]).	In regards to claim 13, Ganti teaches wherein a portion of the sensing surface having the first or second feature detection resolution is smaller than the total sensing surface (See; p[0053], p[0056] where portions of the array can be used for different resolutions).	In regards to claim 15, Chung teaches wherein the plurality of ultrasonic transducers are connected to a side surface of the cover plate, the side surface being perpendicular to the sensing surface (See; Figs. 4, 6A, p[0041], p[0044] for side mounted ultrasonic transducers 320 on a cover plate, perpendicular to the sensing surface).See; Figs. 6B-D).	In regards to claim 19, Ganti teaches wherein the cover plate is configured to form a back surface of an electronic device (See; p[0015], p[0017] where the back surface of an electronic device is subjective and can be assumed to be any surface. Ganti teaches the cover and substrate are composed of glass).	In regards to claim 20, Ganti teaches an electronic device comprising a fingerprint sensing system (See; p[0035] where the implementations may be included in a variety of electronic devices).
Claims 7-8, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganti et al (2015/0169136) (herein “Ganti”) in view of CHUNG et al (2015/0189136) (herein “CHUNG”) and further in view of Karagoz et al. “Improving image quality of diagnostic ultrasound by using the safe use time model with the dynamic safety factor and the effect of the exposure time on the image quality. Ultrasonics. 2012 Jan;52(1):93-102. doi: 10.1016/j.ultras.2011.06.015. Epub 2011 Jul 5. PMID: 21783221. https://pubmed.ncbi.nlm.nih.gov/21783221/” (herein “Karagoz”) and further in view of Dickinson et al (2016/0246396) (herein “Dickinson”).	In regards to claim 7, Ganti fails to explicitly teach receiving a first input comprising a command to control said plurality of ultrasonic transducers to form a touch detection area corresponding to at least a portion of the sensing surface; detecting an object in contact with the sensing surface in said touch detection area: estimating a contact area of the object: and receiving a second input comprising a command to change the feature detection resolution of the contact area.See; p[0117]-p[0120] for detecting an object in a first detection mode, estimating the contact area of the object and commanding a change to a second feature detection resolution mode in the contact area).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganti with Dickinson so as to only switch to the high resolution mode in the area of the touch contact, thus saving power by only initiating a high resolution scan in the touch contact.	In regards to claim 8, Ganti fails to explicitly teach receiving a first input comprising a command to control said plurality of ultrasonic transducers to form a touch detection mode area corresponding to at least a portion of the sensing surface; detecting an object in contact with the sensing surface in said touch detection area; estimating a contact area of said object; and receiving a second input comprising a command to change the feature detection resolution of said contact area to the low resolution fingerprint detection mode or the high resolution fingerprint detection mode (See; p[0117]-p[0120] for detecting an object in a first detection mode, estimating the contact area of the object and commanding a change to a second feature detection resolution mode (high resolution mode) in the contact area).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganti with Dickinson so as to only switch to the high resolution mode in the area of the touch contact, thus saving power by only initiating a high resolution scan in the touch contact.	In regards to claims 11 and 18, Ganti fails to explicitly teach wherein the display panel further See; p[0117] for a capacitive touchscreen). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganti with a capacitive touch panel as shown in Dickinson as a low cost, low power option for detecting a low resolution image of the fingers location (See; p[0051]).	In regards to claim 12, Dickinson teaches wherein the display panel further comprises a capacitive touch panel, the method further comprising: by the capacitive touch panel, detecting an object in contact with the sensing surface; estimating a contact area of the object; and controlling the feature detection resolution of the contact area to a resolution required for fingerprint detection (See; p[0117]-p[0120] for detecting an object in a first detection mode using a capacitive touch panel, estimating the contact area of the object and commanding a change to(high resolution mode in the contact area for fingerprint detection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627